DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
At the outset, Examiner note that the instant amendment overcomes the indefinite rejection under 35 USC § 112.  However, said amendment has raised a new indefinite issue as indicated in this rejection.
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive.
Regarding the § 102 rejection over STEPHENS, Applicant acknowledges that STEPHENS addresses vacuum pressures in side a liquid supply line (e.g., line 16, which is also comparable to line 20) whereas the claimed invention seeks to solve the problem of reducing air pressure in a tub due to the seal positioned in a gap between the tub and the door in a washing machine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a seal and a discharge member “to reduce air pressure in the tub due to the seal.”  However, the claim does not recite any structure or structural cooperative language between the seal and discharge member.  Is there any structural feature of the seal configuration that enables such pressure reduction?  Or is the seal simply responsible for causing pressure in which the discharge member alleviates?  Clarification and correction are required, as the recitation “due to the seal” is vague and indefinite, and generally amounts to an intended use recitation rather than a structural feature in the claimed apparatus.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0107993 to STEPHENS.
Regarding claims 1-5 and 11-15, STEPHENS discloses a washing machine (commercial washer 10) comprising
a tub that has an opening (see Fig. 1, wherein an opening is covered by a door 22);
a drum rotatably disposed inside the tub (inherent/implicit to stationary tub washing machine shown in Fig. 1 in order to function as designed to adequately wash and rinse laundry);
a door (22) configured to cover the opening in the tub when the door is closed;
a seal positioned in the gap between the door and the tub (inherent/implicit in the pressurized washing machine configuration of STEPHENS, such being common in the art and required in order to pressurize the tub without leakage at the door);
a discharge member (lines 18,21 coupled to device 50,50a) provided in the tub to discharge air in the drum to the outside of the tub to reduce air pressure in the tub due to the seal (see, e.g. Figs. 7A-7B, 9, and associated text; note a sealed tub door would create a pressurized tub, and STEPHENS discloses reducing pressure in lines 16/20 via containment device 50 which includes a vacuum breaker, and lines 16/20 are fluidly coupled to tub lines 18/20, respectively, as shown in Fig. 3); and
a cap (hood 35,35a) coupled to the discharge member to inhibit water in the drum from being discharged to the outside of the tub through the discharge member (note function of hood 35,35a with liquid capture and containment device 50,50a),
wherein the tub comprises a tub body (see Fig. 1) having an open upper portion including the opening (note “upper portion” broadly reads on any portion above the middle of the drum), and a tub cover including the door (door 22) configured to cover the open upper portion of the tub body (note door 22 at the center of the tub in Fig. 1, which covers a tub opening that includes an open upper portion since “upper portion” reads on any portion above the center of the tub), and the discharge member is disposed in the tub cover (note discharge portion 21 disposed in tub cover 22),
wherein the door (22) is configured to open or close a laundry inlet, and the discharge member is disposed behind the door to be adjacent to a center of the drum (note “behind” is relative to user location, the user being on the rear end at Fig. 1 would relatively view discharge member 21 as being behind the door and adjacent to a center of the drum as discharge member 21 extends above the tub),
wherein the discharge member comprises a rib (52,52a) protruding upward from a bottom of the discharge member,
wherein the rib comprises an outer rib (54,54a) forming an outer appearance of the discharge member, and an inner rib (52,52a) disposed inside the outer rib and forming a discharge hole (64,64a) communicating with the drum,
wherein the cap comprises an outer wall (70) forming an outer appearance of the cap and an inner wall (38a,52a) disposed inside the outer wall (see Fig. 9),
wherein a length of the inner wall protruding downward from an upper surface of the cap is longer than a length of the outer wall protruding downward from the upper surface of the cap (see Fig. 9, note both inner walls contacting cap 35a are longer than outer wall 70),
wherein the inner wall comprises a first inner wall (38a) protruding downward from an upper surface of the cap and a second inner wall (52a) extending downward from the first inner wall to be in contact with a bottom of the discharge member,
wherein the cap further comprises an air hole disposed between the outer wall and the inner wall (note air opening formed between walls 70, 54a, and 38a in Fig. 9),
further comprising a cover member disposed on a bottom of the discharge member to prevent water from being directly discharged from the drum to the discharge hole (note vertical portions of discharge member structure 15 in Figs. 1-3 which would prevent water from being directly discharged from the drum to the discharge hole; note also connection of discharge member portion 21 to drum and door 22 forming a 90 degree bend which manifestly would prevent direct discharge).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS alone or in view of US 2011/0296879 to SEO et al. (“SEO”).
STEPHENS, supra, discloses the claimed invention including a pressurized washing machine tub and discharge member to discharge air to the outside to reduce air pressure in the drum.  While Examiner’s primary position is that STEPHENS inherently/implicitly discloses use of a tub and door seal in order to provide a pressurized tub as described and avoid leaking air/water, STEPHENS does not expressly disclose said seal.  However, even if assuming arguendo that one were to interpret STEPHENS as lacking a door seal, it is common knowledge in the art to provide a washing machine door/tub with a seal for such purpose (Examiner takes Official Notice to this effect).  Further, SEO teaches a washing machine having a discharge member (200) connected to a tub (20), as well as use of a door gasket/seal (see, e.g., ¶ [0071] of SEO and Fig. 1, which appears to show element 24 as a seal between the door and tub).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing machine of STEPHENS with a seal between the drum and tub, as common knowledge in the art or as taught in SEO, to yield the same and predictable results of sealing a washing machine tub.

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS.
Regarding claim 6, STEPHENS, supra, discloses the claimed invention including inner and outer ribs.  STEPHENS does not disclose use of a middle ribs.  However, since STEPHENS discloses two ribs in the labyrinth configuration for preventing water from passing through an air vent, the position is taken that it would have been obvious at the time of effective filing to simply duplicating an additional (middle) rib, thereby forming three ribs, in order to increase the labyrinth effect of preventing water from passing through the air vent.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 7, note the discharge holes (64,64a) of STEPHENS being much smaller in cross-section than spaces between the inner and outer ribs, and the position is taken that the duplication of another rib would result in a similar configuration of the cross-section space between the middle rib and inner rib.
Regarding claim 8, STEPHENS further discloses wherein the discharge member further comprises a drain hole (note hole 55 or hole leading to line 21 or hole at door 22 from line 21) provided in a bottom of the discharge member to discharge water introduced into the discharge member to the drum.
Regarding claim 9, the location of the hole relative to the ribs based on the duplication of parts for middle rib above could readily be rearranged as desired to drain the accumulated water from the discharge member back to the tub.  Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the drain hole of the discharge member as desired to achieve the same and predictable water discharge results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 10, STEPHENS discloses cutting slots in ribs (see slot 64 in Figs. 1-5), and therefore based on the middle rib obviousness above, the position is taken that it would have been obvious to provide the middle rib with a similar slot for draining the discharge member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner




/Joseph L. Perrin/Primary Examiner, Art Unit 1711